UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31,2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-178789 AQUINO MILLING INC. (Exact name of Registrant as specified in its charter) Delaware 33-1222799 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10685-B Hazelhurst Dr. #13025, Houston, TX (Address of principal executive offices) (Zip Code) (281)754-4941 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: N/A N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Shares of Common Stock, $0.0001 par value Title of Class Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $40,000 based upon the price of our common stock as sold by us pursuant to our registration statement on Form S-1, which was $0.20 per share. Shares of common stock held by each officer and director and by each person or group who owns 10% or more of than outstanding common stock amounting to 1,000,000 shares have been excluded in that such persons or groups may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of January 31, 2013, there were 1,200,000 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred to in Part IV. TABLE OF CONTENTS Part I 4 Item 1. Business 4 Item 1A. Risk Factors 6 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Disclosures 11 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 15 Item 9A. Controls and Procedures 15 Item 9B. Other Information 15 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accounting Fees and Services 21 PART IV Item 15. Exhibits, Financial Statement Schedules 22 SIGNATURES 23 2 FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These forward-looking statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology.These forward-looking statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks set out in the section hereof entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · risks related to our ability to continue as a going concern; · the uncertainty of profitability based upon our history of losses; · risks related to failure to obtain adequate financing on a timely basis and on acceptable terms for our planned development projects; · risks related to our ability to continue to fund research and development costs; · risks related to conducting business internationally due to our operations in the Philippines; and · other risks and uncertainties related to our prospects, properties, and business strategy. The above list is not an exhaustive list of the factors that may affect any of our forward-looking statements.These and other risks described in this report should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward-looking statements are made based on management’s beliefs, estimates and opinions on the date the forward-looking statements are made, and we undertake no obligation to update forward-looking statements should these beliefs, estimates, and opinions or other circumstances change.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these forward-looking statements to actual results. Our financial statements are stated in United States dollars (“US$”) and are prepared in accordance with United States generally accepted accounting principles (“GAAP”). In this Annual Report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the shares of our common stock. As used in this Annual Report, the terms "we," "us," "our," "Aquino," and “Issuer” mean Aquino Milling Inc. unless the context clearly requires otherwise. 3 PART I ITEM 1.BUSINESS Business Development We were incorporated under the laws of the State of Delaware on November 14, 2011. We purchased rice milling equipment, and expected to commence our rice milling operations in September, 2012. The Company issued 1,000,000 shares of its common stock to its President (100,000 shares) and Secretary (900,000 shares) at inception in exchange for $18,000. We are a development stage company and have limited financial resources. We have not established or attempted to establish a source of equity or debt financing. Our auditors indicated in their Report on our Financial Statements that “the Company has not established a source of revenue or financing, which raises substantial doubt about its ability to continue as a going concern.” We expected to derive revenue from the marketing of our intended rice milling services and possibly from rice farming related services. The principal services that we will provide will be rice milling services for local farmers in Gerona, Philippines. Location of Rice milling facility Our rice milling facility was located on a suitable plot of land, in Pinasling Gerona, Tarlac in the Philippines. Gerona is a 2nd class municipality in the province of Tarlac, Philippines. It has a population of 72,618 people in 15,769 households. Gerona has a land area of 141.47 square kilometers of plain and rugged agricultural land representing 4.63% of the province total area. The Tarlac River, which originates from the eastern slopes of the Zambales Mountain, cuts across the west central areas, dividing the town into two parts. It is characterized as plain, low-lying agricultural land. Business description We built a rice milling factory in Gerona Tarlac to service the local rice farmers. Rice will be cleaned, and de-husked from brown rice to produce white rice and sold for local consumption. Based on our research, the rice would have to be logistically picked up from local farmers who currently farm and sell their rice on a cash basis to local traders for 850 pesos $20 unmilled rice per 50kg bag. This price is usually fixed by the government although local traders who carry cash in hand, negotiate better deals with the rice farmers. Our services for rice milling would have been charged at about 65 pesos$1.53 per 50kg bag of milled rice. We will outsource the entire logistics of the rice trade other than milling. • We negotiated with local taxi drivers to deliver the rice and the farmer to our facility in Gerona Tarlac, each taxi would paid $.23 per 50kg bag. • It was estimated that in the first year the majority of rice will be coming from the farms within a 2 kilometer radius from our milling facility. • Each taxi would be paid $.23 per 50 kg bag by the farmer. • Each taxi can carry approximately five 50 kg bags of rice on each trip. The Process • Rice is handpick by farmers. • Farmer dries his rice and packs in 50kg bags. • Aquino Milling dispatches transportation to pick up rice from farmers. • Rice and farmer arrive in our facility where rice is weighed and recorded. • Unmilled rice is milled in the milling facility and through the milling process it is turned into white rice. • Milled rice is packed back into the 50kg bags that the farmer has brought and weighed. • The farmer pay 65 pesos - $1.53 per 50 kg bag for the milling service. 4 We expected that the costs of our business would be as follows: Machinery Costs krm mark lll-1000kg/hr input capacity Kaneko rice mill (KRM mark lll) $ Pre-cleaner (1000kg/hr capacity) $ Bucket Elevator $ De-stoner (1000kg/hr) $ Rice sifter (1000kg/hr) $ Engine, recon mitsubishi 4dr5 $ Materials and accessories bins, flywheel, shafts, pulleys, belts, bases, etc $ Installation (labor only) $ Total cost $ source : seacominc. New Construction on 1,000 sq foot rice milling facility $ TOTAL Monthly operating costs Salary $ a month Miscellaneous $ Month Electricity $ a month Total cost $ Competition We compete with local traders who visit the farmers residence and offer them cash in hand in exchange for their unmilled rice. In addition, there are two private companies that provide rice milling services in the area in which we intend to provide our services. As of now there are two local rice mills in Gerona Tarlac. The current and potential competitors have and can devote substantially greater resources to rice milling than we can. In addition, we cannot provide any assurance that another rice milling facility will not successfully offer a competitive rice milling service. We believe it is likely that there will be additional entrants to the rice milling market in Gerona. These competitors will compete against us for the contracts with rice farmers. This competition could cause us to enter into rice milling agreements with less favorable terms or lose potential rice farmers who could use our services. We intended to compete by offering the farmers to mill rice in our facility and thereby allow them to make a higher profit on their harvest. We expected to charge a fixed fee for our services, allowing them the full benefit of selling their white milled rice a full market value. We expected to be a local rice milling facility, therefore all the farmers in our target area will be able to come and visit our facility. We expected to compete on service. However, we cannot predict the likelihood or timing for our success. No assurances can be given that our competitive strategy will have any success. 5 Intellectual Property We have no patents or trademarks. Employees As of December 31, 2012, we had no employees but our President has provided services at no cost to the Company. During 2012, our President, Mr. Aquino devoted at least thirty hours a week to us.As to the future, there is no written employment contract or agreement with our President and we will also use independent contractors and consultants to assist in many aspects of our business on an as-needed basis pending financial resources that become available to us. Property Our operational office is Mauplas, Pinasling, Gerona, Tarlac, Philippines 2312. This space is provided to us free of charge by our President. There is no written lease agreement. Our executive office and mailing address is 10685-B Hazelhurst Dr. #13025, Houston, TX 77043, USA, Fax # (281)754-4941. This Space is provided to us free of charge. There is no written lease agreement. Litigation To our knowledge, we are not a party to any current, pending, or threatened litigation of any type. ITEM 1A.RISK FACTORS In addition to the other information in this Annual Report on Form 10-K, stockholders or prospective investors should carefully consider the following risk factors: Risks Related to the Business 1. AMI has virtually no financial resources. Our independent registered auditors’ report includes an explanatory paragraph stating that there is substantial doubt about our ability to continue as a going concern. We are an early stage company and have extremely limited financial resources. We have working capital of $4,204 and stockholders’ equity of $ 531 at December 31, 2012. Our independent registered auditors included an explanatory paragraph in their opinion on our financial statements as of and for the period ended December 31, 2012 that states that this lack of resources causes substantial doubt about our ability to continue as a going concern. No assurances can be given that we will generate sufficient revenue or obtain necessary financing to continue as a going concern. 2. Because we have only recently commenced business operations and suffered a near total loss of our milling facility in a weather related event, we face a high risk of business failure. We were formed in November 2011. All of our efforts to date have related to developing our business plan and building our mill which was wiped out as a result of Typhoon Soala in the summer of 2012.Through December 31, 2012, we had substantially no operating revenues. We face a high risk of business failure. 6 3. Most of our competitors, which include well known rice milling facilities, have significantly greater financial and marketing resources than do we. Most of our competitors, which include government owned milling facilities in the Philippines, have significantly greater financial and marketing resources than do we. Many private milling facilities have been in business for several years and have the credibility and have the ability to advertise in a wide variety of media, including television. We will principally depend on the business contacts of our President and word of mouth. There are no assurances that our approach will be successful. 4. AMI is and will continue to be completely dependent on the services of our founder and President, Louie Aquino, the loss of whose services may cause our business operations to cease, and we will need to engage and retain qualified employees and consultants to further implement our strategy. AMI’s operations and business strategy are completely dependent upon the knowledge and business connections of Mr. Aquino. He is under no contractual obligation to remain employed by us. If he should choose to leave us for any reason or if he becomes ill and is unable to work for an extended period of time before we have hired additional personnel, our operations will likely fail. Even if we are able to find additional personnel, it is uncertain whether we could find someone who could develop our business along the lines described in this prospectus. We will fail without the services of Mr. Aquino or an appropriate replacement(s). We intend to acquire key-man life insurance on the life of Mr. Aquino naming us as the beneficiary when and if we obtain the resources to do so and if he is insurable. We have not yet procured such insurance, and there is no guarantee that we will be able to obtain such insurance in the future. Accordingly, it is important that we are able to attract, motivate and retain highly qualified and talented personnel and independent contractors. 5. We will be dependent on one source of revenue – providing milling services to local rice farmers. Our financial prospects will be significantly dependent upon our rice milling related services. Rice milling services is dependent on rice consumption spending levels. As a result, sales of white rice tend to decline during general economic downturns and recessions. Accordingly, the current economic recession in the Philippines has led to a weakening in the fundamental demand for our services. In addition, unforeseen events beyond our control, such as the imposition of taxes or surcharges by regulatory authorities towards rice milling related services and products, also may adversely affect our business and results of operations. 6. Fluctuations in our financial results make quarterly comparisons and financial forecasting difficult. Our revenues and operating results are likely to vary significantly from quarter to quarter because our industry experiences seasonal fluctuations, due to rice harvest times and interest for rice milling related services offered by us. There are two rice harvests per year, hence we anticipate we will have a steady flow of business from September – December and from March – May. Because of these fluctuations and uncertainties, our operating results may fail to meet the expectations of investors. If this happens, the trading price of our common stock would almost certainly be materially adversely affected. 7 7. We intend to become subject to the periodic reporting requirements of the Exchange Act that will require us to incur audit fees and legal fees in connection with the preparation of such reports. These additional costs could reduce or eliminate our ability to earn a profit. Following the effective date of our registration statement of which this prospectus is a part, we will be required to file periodic reports with the SEC pursuant to the Exchange Act and the rules and regulations promulgated thereunder. In order to comply with these requirements, our independent registered public accounting firm will have to review our financial statements on a quarterly basis and audit our financial statements on an annual basis. Moreover, our legal counsel will have to review and assist in the preparation of such reports. The costs charged by these professionals for such services cannot be accurately predicted at this time because factors such as the number and type of transactions that we engage in and the complexity of our reports cannot be determined at this time and will have a major affect on the amount of time to be spent by our auditors and attorneys. However, the incurrence of such costs will obviously be an expense to our operations and thus have a negative effect on our ability to meet our overhead requirements and earn a profit. We may be exposed to potential risks resulting from any new requirements under Section 404 of the Sarbanes-Oxley Act of 2002. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, could drop significantly. 8. Our internal controls may be inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial officer and effected by the Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: · pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and/or Directors of the Company; and · provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. Our internal controls may be inadequate or ineffective, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Investors relying upon this misinformation may make an uninformed investment decision. 9. The costs of being a public company could result in us being unable to continue as a going concern. As a public company, we will have to comply with numerous financial reporting and legal requirements, including those pertaining to audits and internal control. The costs of this compliance could be significant. If our revenues are insufficient, and/or we cannot satisfy many of these costs through the issuance of our shares, we may be unable to satisfy these costs in the normal course of business which would result in our being unable to continue as a going concern. 8 Having only two Directors limits our ability to establish effective independent corporate governance procedures and increases the control of our officers. We have only two Directors. Accordingly, we cannot establish board committees comprised of independent members to oversee functions like compensation or audit issues. Until we have a larger board of Directors that would include some independent members, if ever, there will be limited oversight of our officers decisions and activities and little ability for minority shareholders to challenge or reverse those activities and decisions, even if they are not in the best interests of minority shareholders. Risks Related to Our Common Stock Shareholders may be diluted significantly through our efforts to obtain financing and satisfy obligations through the issuance of additional shares of our common stock. We have no committed source of financing. Wherever possible, our Board of Directors will attempt to use non-cash consideration to satisfy obligations. In many instances, we believe that the non-cash consideration will consist of restricted shares of our common stock. Our Board of Directors has authority, without action or vote of the shareholders, to issue all or part of the authorized (120,000,000 shares). In addition, if a trading market develops for our common stock, we may attempt to raise capital by selling shares of our common stock, possibly at a discount to the then-prevailing market. These actions will result in dilution of the ownership interests of existing shareholders may further dilute common stock book value, and that dilution may be material. The interests of shareholders may be hurt because we can issue shares of our common stock to individuals or entities that support existing management with such issuances serving to enhance existing management’s ability to maintain control of our Company. Our Board of Directors has authority, without action or vote of the shareholders, to issue all or part of the authorized but unissued common shares. Such issuances may be issued to parties or entities committed to supporting existing management and the interests of existing management which may not be the same as the interests of other shareholders. Our ability to issue shares without shareholder approval serves to enhance existing management’s ability to maintain control of our Company. Our bylaws provide for indemnification of officers and Directors at our expense and limit their liability that may result in a major cost to us and hurt the interests of our shareholders because corporate resources may be expended for the benefit of officers and/or Directors. Our bylaws provide for indemnification of Directors and Officers of the Company. We have been advised that, in the opinion of the SEC, indemnification for liabilities arising under federal securities laws is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paid by a Director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a Director, officer or controlling person in connection with our activities, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question whether indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The legal process relating to this matter if it were to occur is likely to be very costly and may result in us receiving negative publicity, either of which factors is likely to materially reduce the market and price for our shares, if such a market ever develops. We do not expect to pay cash dividends in the foreseeable future. We have never paid cash dividends on our common stock. We do not expect to pay cash dividends on our common stock at any time in the foreseeable future. The future payment of dividends directly depends upon our future earnings, capital requirements, financial requirements and other factors that our board of Directors will consider. Since we do not anticipate paying cash dividends on our common stock, return on your investment, if any, will depend solely on an increase, if any, in the market value of our common stock. 9 Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protection against interested Director transactions, conflicts of interest and similar matters. The Sarbanes-Oxley Act of 2002, as well as rule changes proposed and enacted by the SEC, the New York and American Stock Exchanges and the Nasdaq Stock Market (as a result of Sarbanes-Oxley), require the implementation of various measures relating to corporate governance. These measures are designed to enhance the integrity of corporate management and the securities markets and apply to securities that are listed on those exchanges or the Nasdaq Stock Market. Because we are not presently required to comply with many of the corporate governance provisions and because we chose to avoid incurring the substantial additional costs associated with such compliance any sooner than legally required, we have not yet adopted these measures. Because our Directors are not independent Directors, we do not currently have independent audit or compensation committees. As a result, these Directors have the ability, among other things, to determine their own level of compensation. Until we comply with such corporate governance measures, regardless of whether such compliance is required, the absence of such standards of corporate governance may leave our stockholders without protections against interested Director transactions, conflicts of interest, if any, and similar matters and investors may be reluctant to provide us with funds necessary to expand our operations. We intend to comply with all corporate governance measures relating to Director independence as and when required. However, we may find it very difficult or be unable to attract and retain qualified Officers, Directors and members of board committees required to provide for our effective management as a result of Sarbanes-Oxley Act of 2002. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of Directors and executive officers. The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles. You may have limited access to information regarding our business because our obligations to file periodic reports with the SEC could be automatically suspended under certain circumstances. As of the effective date of our registration statement of which this prospectus is a part, we will become subject to certain informational requirements of the Exchange Act, as amended, and we will be required to file periodic reports (i.e., annual, quarterly and special reports) with the SEC which will be immediately available to the public for inspection and copying. Except during the year that our registration statement becomes effective, these reporting obligations may (in our sole discretion) be automatically suspended under Section 15(d) of the Exchange Act if we have less than 310 shareholders and do not file a registration statement on Form 8A (of which we have no current plans to file). If this occurs after the year in which our registration statement becomes effective, we will no longer be obligated to file periodic reports with the SEC and your access to our business information would then be even more restricted. After this registration statement on Form S-1 becomes effective, we may be required to deliver periodic reports to security holders. However, we will not be required to furnish proxy statements to security holders and our Directors, officers and principal beneficial owners will not be required to report their beneficial ownership of securities to the SEC pursuant to Section 16 of the Exchange Act until we have both 500 or more security holders and greater than $10 million in assets. This means that your access to information regarding our business will be limited. 10 ITEM 2.PROPERTIES Our Principal Executive Offices We do not own any real property. Our operational office is Mauplas, Pinasling, Gerona, Tarlac, Philippines 2312. This space is provided to us free of charge by our President. There is no written lease agreement. Our executive office and mailing address is 10685-B Hazelhurst Dr. #13025, Houston, TX 77043, USA, Fax # (281)754-4941. This Space is provided to us free of charge. There is no written lease agreement. ITEM 3.LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our Company, nor of any proceedings that a governmental authority is contemplating against us. We know of no material proceedings to which any of our Directors, officers, affiliates, owner of record or beneficially of more than 5 percent of our voting securities or security holders is an adverse party or has a material interest adverse to our interest. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Market for our common stock There is currently no market for our shares. We cannot give you any assurance that the shares will ever have a market or that if a market for our shares ever develops, that you will be able to sell your shares. In addition, even if a public market for our shares develops, there is no assurance that a secondary public market will be sustained. The shares are quoted on the OTC Bulletin Board under the symbol OTC BB “AQOC”, but no active trading market has developed and we cannot assure you that an active trading market will ever develop. Record Holders As of January 31, 2013, we had outstanding 1,200,000 shares of common stock, which were held by 42 non-affiliated stockholders of record and 2 affiliated stockholders of records. 11 Dividends Since our inception, we have not declared nor paid any cash dividends on our capital stock and we do not anticipate paying any cash dividends in the foreseeable future.Our current policy is to retain any earnings in order to finance our operations.Our Board of Directors will determine future declarations and payments of dividends, if any, in light of the then-current conditions it deems relevant and in accordance with applicable corporate law. Securities Authorized for Issuance under Equity Compensation Plans We have no existing equity compensation plan. Recent Sales of Unregistered Securities; Use of Proceeds from Sale of Registered Securities During the fiscal year ended December 31, 2012, except as included in our Registration Statement that went effective on March 26, 2012, we have not sold any equity securities not registered under the Securities Act. Purchases of Equity Securities by the Issuer and Affiliated Purchases During each month within the fourth quarter of the fiscal year ended December 30, 2012, neither we nor any “affiliated purchaser,” as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Operations We were incorporated on November 14, 2011. Our business activity through December 31, 2011 involved incorporation efforts, planning and research of (i) potential clients in the Gerona area and (ii) cost evaluation for acquiring rice milling machines, as well as preparation of this Offering, whose Registration Statement was declared effective on March 26, 2012. In 2012, we incurred costs to research the market, acquire a milling machine and commence construction of our facility. We completed the acquisition of the milling machine and the construction of our milling facility and warehouse facility in the 2ndquarter of 2012. Unfortunately, at the end of July/early August 2012 Typhoon Soala flooded most of the Phillipines and especially Tarlac and destroyed our milling facility resulting in a total loss of our equipment .At the time we had not yet earned any revenue from rice milling activities as this was the beginning of the rice season. All rice crops were destroyed. Our mill was under two meters of water for an extended period of time, causing electrical and rust damage to our mill. We are currently in the process of attempting to fix the electrical and generator components of the mill but we will not have sufficient funds to acquire a new mill. 12 As a result of our losses, we have determined that we will seek additional funding and/or a new line of operations. We are a development stage company and have extremely limited financial resources. We have not established a source of equity or debt financing. Our independent registered public accounting firm has included an explanatory paragraph in its report emphasizing the uncertainty of our ability to remain a going concern. We attempted to engage in rice milling activities. Our principal sources of revenue were and are anticipated to occur following the purchase of a rice mill and shall be from the sale of rice milling services to farmers in the Gerona. If we decide to raise additional funding, our plan to continue as a going concern is to reach the point where we begin generating sufficient revenue from our rice milling services to meet all of our obligations on a timely basis. In the early stages of our operations we intend to keep costs to a minimum. If we are successful in our additional fundraising activities, then in second half of 2013 we will purchase a rice mill, rebuild our warehouse and continue to operate according to our original business plan. Due to Typhoon Soala in July/August 2012 all of our operations have come to standstill. Results of Operations For the three and twelve month period ended December 31, 2012, we had no revenues. The period ended December 31, 2011 is measured from inception, which was November 14, 2011 and we had no revenue. Total expenses for the twelve month period ended December 31, 2012 was $38,845, and an extraordinary loss of $13,000 as a result of Typoon Soala in July/August 2012 resulting in a net loss of $43,865. and total expenses since inception (November 14, 2011) were $40,449 resulting in a cumulative net loss since inception of $45,469. Liquidity and Capital Resources We estimate that we will require at least $25,000 for the next 12 months of operations including acquiring a new mill and rebuilding our warehouse facility, finalizing our facility and running the milling to during the harvest season. As of December 31, 2012, we had $4,204 available in cash. Use of Funds Since incorporation, most of our resources and work was devoted to planning our business, implementing systems and controls, completing our registration statement, buying the mill and constructing our warehouse. We had begun introductory marketing to attract farmers to use our rice milling facilities. We expected to commence milling activity in the next harvest starting September 2012. We did not so commence as a result of Typhoon Soala. 13 • In the first quarter of 2012 we located suitable land on which to build our rice milling facility. • In May 2012 we raised $28,000 pursuant to our offering. • In June we finalized the acquisition of the rice milling machine and began installation in our newly constructed warehouse, we also plan on negotiating fixed prices for logistics/transportation with independent taxis in the town of Gerona. • We began to market our services rice farmers. • Due to Typhoon Soala which destroyed our mill and facility we were not able to commence our rice milling services for local farmers in the September rice harvest. We became a public company and, by doing so, have incurred and will continue to incur additional significant expenses for legal, accounting and related services.We are subject to the reporting requirements of the Exchange Act of '34, we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses including annual reports and proxy statements, if required. We estimate that these costs will range up to $50,000 per year for the next few years and will be higher if our business volume and activity increases but lower during the first year of being public because our overall business volume will be lower, and we will not yet be subject to the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 until we exceed $75 million in market capitalization. These obligations will reduce our ability and resources to expand our business. We hope to be able to use our status as a public company to increase our ability to use non-cash means of settling obligations and compensate independent contractors who provide professional services to us, although there can be no assurances that we will be successful in any of those efforts. We will reduce the compensation levels paid to management if there is insufficient cash generated from operations to satisfy these costs. As of December 31, 2012, we owed $188 in connection with organizational costs which may be converted into an interest-free demand loan from our President. The proceeds were used for basic working capital purposes. Recently, our President provided a loan to the Company of $8,000 which mostly was used to attempt to fix our facility and milling machine. Critical Accounting Policies The preparation of financial statements and related notes requires us to make judgments, estimates, and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimates that are reasonably likely to occur periodically, could materially impact the financial statements. Financial Reporting Release No. 60 requires all companies to include a discussion of critical accounting policies or methods used in the preparation of financial statements. There are no critical policies or decisions that rely on judgments that are based on assumptions about matters that are highly uncertain at the time the estimate is made. Note 2 to the financial statements, included elsewhere in this prospectus, includes a summary of the significant accounting policies and methods used in the preparation of our financial statements. Seasonality There is a seasonal trend in our business. There are generally two rice harvests per year. September-December and March-May. Initially, our income and activity will be heavily based on those two three month periods. If we rebuild, we will target to be operational for the March-May harvest. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements, as defined in Item 313(a)(4)(ii) of Regulation S-K, or obligations under any guarantee contracts or contingent obligations. We also have no other commitments, other than the costs of being a public company that will increase our operating costs or cash requirements in the future. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 14 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA AQUINO MILLING INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS DECEMBER 31, 2012 Report of Registered Independent Auditors F-2 Financial Statements- Balance Sheet as of December 31, 2012 and 2011 F-3 Statements of Operations for the Years Ended December 31, 2012 and 2011, and Cumulative from Inception F-4 Statement of Stockholders’ Equity for the Period from Inception through December 31, 2012 F-5 Statements of Cash Flows for Years Ended December 31, 2012 and 2011, and Cumulative from Inception F-6 Notes to Financial Statements F-7 F-1 REPORT OF REGISTERED INDEPENDENT AUDITORS To the Board of Directors and Stockholders of Aquino Milling Inc.: We have audited the accompanying balance sheets of Aquino Milling Inc. (a Delaware corporation in the development stage) as of December 31, 2012 and 2011 and the related statements of operations, stockholders’ equity, and cash flows for the years ended December 31, 2012 and 2011 and cumulative from inception (November14, 2011). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Aquino Milling Inc. as of December 31, 2012 and 2011 and the results of its operations and its cash flows for the years ended December 31, 2012 and 2011, and cumulative from inception (November14, 2011) in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is in the development stage, and has incurred an operating loss since inception. Further, as of December 31, 2012, the cash resources of the Company were insufficient to meet its planned business objectives. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan regarding these matters is also described in Note 2 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Respectfully submitted, /s/ Weinberg & Baer LLC Weinberg & Baer LLC Baltimore, Maryland January 28, 2013 F-2 AQUINO MILLING INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET AS OF DECEMBER 31, 2 As of As of December 31, December 31, ASSETS Current Assets: Cash or cash equivalents $ $ Deferred offering costs - Total current assets Fixed Assets: Fixed assets - Total fixed assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Due to shareholder Total Current Liabilities Commitments and Contingencies - - Stockholders' Equity: Common stock, par value $0.0001 per share, 120,000,000 shares authorized; 1,200,000 and 1,000,000 shares issued and outstanding, respectively Additional paid-in capital Earnings (Deficit) accumulated during development stage ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to financial statements are an integral part of these statements. F-3 AQUINO MILLING INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2, AND CUMULATIVE FROM INCEPTION (NOVEMBER 14, 2011) Year Ended December 31, Year Ended December 31, Cumulative From Inception Revenues $ $
